Citation Nr: 0003744	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

This matter arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, and has presented 
medical evidence of a nexus or link between his diagnosed 
PTSD and events reported by the veteran to have occurred 
during his active military service.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  In 
this regard, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus between the in-service injury or disease 
and the current disability, as shown through the medical 
evidence.  See Epps v. Gober, 126 F.3d 1464 (1997).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).  

The record shows that the veteran served as a cook and as a 
cook's helper in the 25th Aviation Company (Corps) from 
approximately March 1970 through December 1970 in the 
Republic of Vietnam.  He claims to have served in an area 
known as Long Binh.  He was issued the National Defense 
Service Medal and the Vietnam Service and Campaign Medals 
upon completion of his tour of duty in Vietnam.  The veteran 
maintains that during his tour of duty as a cook in the 25th 
Aviation Company (25th Av. Co.), his base camp was subject to 
periodic incoming mortar and rocket attacks.  He has asserted 
that on one occasion he was knocked from his cot as a result 
of the concussion of an exploding incoming round.  In 
addition, the veteran has stated that his base camp was 
infiltrated by enemy troops disguised as South Vietnamese 
(ARVN) soldiers, and that these enemy troops were either 
killed or captured.  The veteran stated that while he was not 
involved in this incident, it frightened him a great deal.  
Further, the veteran maintains that he had become close to a 
number of helicopter crewmen who were killed or wounded in 
action.  While he has thus far been unable or unwilling to 
provide dates or names of individuals involved in these 
alleged events, he claims that such events have resulted in 
his currently diagnosed PTSD.  

A review of the veteran's service medical and service 
personnel records fails to disclose any treatment for combat 
wounds or for any psychiatric disorders.  The record shows 
that he first sought treatment at a VA Medical Center (VAMC) 
for PTSD in August 1989.  The admitting physician at that 
time noted the veteran's complaints, and concluded with a 
diagnosis of "adjustment disorder."  Nonetheless, a VA 
licensed clinical social worker (LCSW) concluded with his own 
diagnosis of PTSD, based on the veteran's self-reported 
history and the LCSW's assessment of the veteran's symptoms.  
The record shows that the veteran received treatment for this 
diagnosed PTSD from the same LCSW from August 1989 through 
February 1998.  Throughout this period, the LCSW continued to 
diagnose the veteran with PTSD, which he indicated was based 
upon the veteran's alleged traumatic experiences in Vietnam.  
One clinical treatment note, dated in July 1994, suggests 
that the LCSW based his assessment on his impression that the 
veteran served in combat with a helicopter gunship unit.  
There is no indication of record that the LCSW ever attempted 
to verify the veteran's claimed stressors.  

In any event, a December 1994 inpatient discharge summary 
signed by a physician contains a diagnosis of PTSD.  There is 
no indication in the treatment record as to what clinical 
evidence the treating physician used to base this diagnosis.  
The treating physician noted that the veteran was to continue 
treatment with the LCSW.  

The Board observes that the veteran was afforded two VA 
rating examinations in May 1994 and in September 1998, which 
were conducted by psychiatrists.  On both occasions, the 
examining physicians concluded that the veteran did not meet 
the criteria for a diagnosis of PTSD.  The report of the May 
1994 rating examination includes the examining physician's 
observation that PTSD symptoms were distinguished by their 
absence.  He concluded with a diagnosis that "PTSD is not 
found currently, and I am not entirely certain that the 
experiences that he (the veteran) recounts qualify as meeting 
the appropriate criteria.  the veteran does have a history of 
major depression, with a suicide attempt in 1993.  He 
probably also has had some generalized anxiety in the past" 
(emphasis added).  

The report of the September 1998 rating examination concluded 
with similar results and diagnoses.  During the course of the 
interview, the examining physician noted that the veteran was 
unable to provide dates of occurrences of his claimed 
stressors, and was unable to provide or recall the names of 
the individuals whose deaths allegedly resulted in so much 
personal trauma.  The examiner noted the veteran's long 
history of psychiatric problems, domestic violence, and other 
difficulties, and concluded with Axis I diagnoses of 
recurrent major depression, and PTSD not found (emphasis 
added).  

The Board further observes that VA inpatient treatment 
records, dated in January and February 1996, contain 
"provisional" diagnoses of PTSD, but do not contain final 
diagnoses of this disorder.  His Axis I diagnoses included 
"adjustment reaction with mixed disturbance of emotions and 
conduct, marital discord, and PTSD, provisional."  The 
veteran's LCSW noted in an "assessment", dated in February 
1997, that the veteran was very dysfunctional at that time, 
and was divorced and unemployed.  The LCSW stated that the 
veteran had been able to produce some records substantiating 
his claimed stressors relating to his claim for service 
connection for PTSD.  

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  The Board recognizes that the 
reports of the two VA rating examinations, conducted for the 
express purpose of determining whether or not the veteran had 
PTSD related to service, contained the examiner's express 
opinions that he did not, in fact, have PTSD.  Nonetheless, 
inasmuch as the veteran's medical records contain diagnoses 
of PTSD, at least one of which was apparently rendered by a 
licensed medical doctor, the Board finds that all elements 
for a finding of well groundedness have been met.  Further 
development of evidence is required before a final 
disposition of the issue on appeal.  The additional 
development will be addressed in the REMAND portion of this 
decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and to this extent only, the appeal is granted.  



REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
presented medical records showing diagnoses of PTSD.  As 
noted, while there may be some issue as to whether these 
diagnoses are based on accurate or valid accounts of his 
stressor history, the veteran has, nonetheless presented 
medical evidence establishing the required nexus between PTSD 
and his active service.  See Cohen, 10 Vet. App. at 128.  

The record shows that the veteran served with the 25th 
Aviation Company as a cook or a cook's helper from 
approximately March 1970 to December 1970.  He has indicated 
that he served in the Long Binh area in the Republic of 
Vietnam during this period.  Specifically, the veteran has 
listed the following as his claimed stressors:  1) During his 
service in Vietnam, his base camp was subject to enemy mortar 
and rocket attack, and on one occasion, he claims that he was 
knocked from his bunk due to the concussion from an incoming 
round.  2) According to the veteran, he was frightened by an 
alleged incident in which enemy soldiers, presumably Viet 
Cong disguised as friendly ARVN troops infiltrated his 
company area, and were either killed or captured in the 
ensuing combat.  3)  The veteran claims that he had friends 
(currently unnamed) among attached helicopter units who were 
either killed or wounded.  Thus far, the veteran has failed 
to provide any further specific information regarding these 
alleged stressors.  

The veteran appears to have acknowledged that he was not in 
combat, which is confirmed by the available service personnel 
records.  As the veteran has what can be characterized as 
clear diagnoses of PTSD which are related to his period of 
active service, verification of the occurrence of the claimed 
stressors from the United States Center for Research of Unit 
Records (USASCRUR) is required.  See 38 C.F.R. § 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).  

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link PTSD 
to the verified in-service stressor(s).  The examiners are 
requested to comment on the validity of previous diagnoses of 
PTSD in light of the evidence of record and the veteran's 
symptomatology.  It is therefore, the opinion of the Board, 
that in the event the veteran's claimed stressors can be 
verified, that the RO should refer the veteran's claims file 
to a panel of two VA board certified psychiatrists, to review 
the claims file, and all the medical evidence associated with 
it, in order to make those determinations.  

Therefore, this case is REMANDED for the following action.  

1.  The RO should contact the veteran and 
attempt to obtain a more detailed account 
of his claimed stressors, such as names 
of alleged friends killed or wounded in 
action, and dates on which the alleged 
traumatic events occurred.  In this 
regard, in a medical assessment dated in 
February 1997, the veteran's treating 
LCSW stated that the veteran had produced 
records supporting his purported 
stressors.  The RO should attempt to 
obtain these records and associate them 
with the claims file.  The RO should then 
attempt to verify the occurrence of the 
purported stressors, and to the extent 
possible, the facts and circumstances 
surrounding the deaths of any individuals 
the veteran is able to identify through 
the United States Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  In addition, the RO is 
requested to attempt to determine, to the 
extent possible, the locations where any 
named individuals were killed in relation 
to the veteran's documented area(s) of 
operation at those specific times.  In 
this regard, the veteran's statements (or 
the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records, 
and a copy of his record of service (DD-
214) should be forwarded to USASCRUR.  

2.  If and only if, after completing the 
above actions, the record contains 
evidence of a verified stressor, 
including a stressor during combat, the 
veteran should be examined by a panel of 
two VA board certified psychiatrists, to 
determine the nature and extent of any 
current psychiatric disorder.  If there 
are different psychiatric disorders, the 
panel should reconcile the diagnoses and 
should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, and a copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to the 
examinations.  The examiners are informed 
that any diagnosis reached should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
If the veteran is found to have PTSD, the 
examiners are requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Any necessary special studies 
or tests, including psychological 
testing, should be accomplished.  The 
examiners should express an opinion as to 
the etiology of any psychiatric disorder 
diagnosed, and the likely onset of any 
psychiatric disorders found.  Should PTSD 
be found, the examiners should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  Only those stressors 
which have been independently verified 
may be used as a basis for establishing 
PTSD as related to service.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

3.  If applicable, after the examinations 
have been completed, the RO should review 
the examination reports to ensure that 
they comply with the directives of this 
REMAND.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for any 
necessary action.  

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

